Citation Nr: 1122636	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  07-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that denied an increased rating for psychiatric disability.

When the case was most recently before the Board in August 2010, the issue of entitlement to a TDIU was remanded to the RO or the Appeals Management Center (AMC) for additional development.  That development has been completed, and the case has been returned to the Board for appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a TDIU.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA- administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in August 2010, following the Board remand for full development of the TDIU claim consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The initial claim for an increased rating for psychiatric disability was submitted in September 2005, and a corresponding VCAA letter was sent to the Veteran in November 2005, prior to the initial adjudication of that claim.  Although fully-compliant notice was not sent until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency adjudicated the TDIU Veteran's claim in the March 2011 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  Service treatment records and post-service VA medical records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Social Security Administration (SSA) records have been obtained.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  

Accordingly, the Board will accordingly address the merits of the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from injuries incurred in combat will be considered one disability.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service-connected disabilities consist of anxiety neurosis and depressive reaction with paranoid personality, rated as 30 percent disabling; residuals of a gunshot wound, left scapula, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling, and residuals of fracture, first left metacarpal, hearing loss, and scars, residuals of gunshot wound of the left paraspinal, all rated noncompensable; his combined evaluation for compensation is 60 percent.  The tinnitus resulted from acoustic trauma during the Veteran's combat service and his gunshot wound and psychiatric disability were also incurred as a result of his combat service.  Therefore, they qualify as one disability under § 4.16 for the purpose of establishing the existence of one disability rated at 60 percent or more.  

Accordingly, the remaining question is whether his service-connected disabilities are sufficient by themselves to render him unemployable.

The Board notes that the Veteran has been deemed disabled by the SSA due non service-connected amputation at distal third level of left arm.  His most recent VA psychiatric examination report, dated in March 2010, contains an opinion that he had been working successfully until 1983 when he was deemed unemployable "due to his physical injury."  The Board notes that the SSA records reflect that the Veteran suffered traumatic amputation and subsequent reattachment of the left arm in 1983 as a result of a non-service related accident.  

As to the service-connected psychiatric disorder, VA examination reports from December 2005 and March 2010 are totally devoid of the type of findings that would support unemployablity due to service-connected disability.  Both examiners assigned a GAF score of 65, signifying mild symptoms under the DSM-IV.  The Veteran's main complaints included nightmares, sleep disturbances, and anger driven by a sense of unfairness.  In December 2005, the examiner opined that the Veteran was unemployed primarily as a function of his 1983 work-related accident.  Moreover, the March 2010 VA examiner found that the Veteran's service-connected disability alone would not preclude gainful employment, but his interpersonal irritability would pose mild impairments in "a social work setting."  The examiner also noted "minimal social impairment" due to the service-connected disorder.  

As to the service-connected remaining disabilities, these do not support an argument for unemployability.  Residuals of a gunshot wound of the left scapula were evaluated in a December 2005 examination as productive of significant left shoulder limitation of motion.  A December 2009 Board decision found the disability picture to be consistent with a 30 percent rating considering pain and limitation of motion but noted that the criteria for a higher rating, such as ankylosis or impairment of the humerus were not present.  

As to service-connected tinnitus, this disability is rated at 10 percent, which is the maximum allowed under the VA rating schedule.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  

As to the remaining disabilities which are rated noncompensable, it has not been suggested in the record, nor does the Veteran contend, that they produce disabling effects.  

The Board notes that the March 2010 examination report reflects that the Veteran has a long history of active leisure involvement, and currently engages in a senior bowling league, house projects and socializing with friends at a local social club.  He manages daily living activities independently and without difficulty.  He remains married to his wife of 48 years and has close relationships with his four children and five grandchildren.  

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unemployable.  The record reflects that the Veteran has been considered disabled for many years by SSA due to his left arm amputation, a non service-connected disability.  He has not demonstrated unemployability based on VA criteria.  The Board acknowledges that the Veteran has serious limitations due to his non service-connected left arm amputation.  However, his service-connected disabilities are not shown to preclude employment.  As to his complaints that service-connected disabilities present certain limitations, he retains the ability to perform work-like activity as described above in the March 2010 VA examination report.  No medical professional has opined that the Veteran's service-connected disabilities actually render him unable to obtain or maintain substantially gainful employment consistent with his education and occupational background.  Moreover, the Board previously determined that the TDIU issue was raised by the record but the Veteran has not specifically contended that he is unemployable due to the service-connected disabilities nor has he advanced any specific contentions in support of this claim.

Based on the evidence and analysis above, the Board finds the criteria for entitlement to a TDIU are not met, and the claim must accordingly be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


